FILED
                            NOT FOR PUBLICATION                               MAY 23 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30070

               Plaintiff - Appellee,             D.C. No. 2:12-cr-00144-RAJ-1

  v.
                                                 MEMORANDUM*
ALEXANDER KOSNICKI,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                              Submitted May 16, 2014**
                                 Seattle, Washington

Before: O’SCANNLAIN, KLEINFELD, and BERZON, Circuit Judges.


       Alexander Kosnicki appeals the district court’s denial of his motion to

withdraw his guilty plea. We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       The district court did not abuse its discretion in determining that Kosnicki

failed to demonstrate a “fair and just reason” for withdrawal of his guilty plea. See

Fed. R. Crim. P. 11(d)(2)(B); United States v. Mayweather, 634 F.3d 498, 504 (9th

Cir. 2010). Kosnicki knew of the alleged threats by the confidential informant

before his guilty plea, even if he did not know of the recordings, and he does not

explain how development of such threats could have made any particular defense

plausible. He also does not explain whether he informed counsel of the threats

before his plea. Further, the existence of recordings was disclosed in discovery,

and the recordings did not provide evidence that the confidential informant made

threats.



       We decline to review Kosnicki’s ineffective assistance of counsel claim on

direct appeal. This is not one of the “unusual cases where (1) the record on appeal

is sufficiently developed to permit determination of the issue, or (2) the legal

representation is so inadequate that it obviously denies a defendant his Sixth

Amendment right to counsel.” See United States v. Rahman, 642 F.3d 1257,

1259–60 (9th Cir. 2011). We therefore leave open the possibility that Kosnicki

might raise an ineffective assistance of counsel claim in collateral proceedings.

See id. at 1260.
AFFIRMED.